                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

In re:                                       )       16-02198
                                             )
BRIAN AND LOURDES BAUMAN,                    )       Chapter 13
                                             )
                                             )       JUDGE BARNES
                      Debtor(s).             )


                                   NOTICE OF OBJECTION

The following parties have been served via electronic mail:
U.S. Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Ch. 13 Trustee: courtdocs@chi13.com

The following party(s) have been served via regular US mail:
See attached list

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Objection to Claim
No. 7.1 (Argon Credit), at which time and place you may appear.

         JUDGE:       BARNES
         ROOM:        644
         DATE:        February 27, 2020
         TIME:        10:00 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before February 12, 2020, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: 2/12/2020                           /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
To the following persons or entities who have been served via U.S. Mail:

Eugene Crane, Chapter 7 Trustee of Argon Credit, LLC
Crane, Heyman, Simon, Welch, & Clar
135 S LaSalle Ste. 3705
Chicago, IL 60603

Peter J Roberts, counsel for Fund Recovery Services, LLC
Fox Rothschild LLP
321 North Clark St. Suite 1600
Chicago, IL 60654
